Citation Nr: 0209171	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved VA disability pension benefits in the amount of 
$4,077.00. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1965 to May 1968.  He also served in 
the National Guard and had a period of active duty for 
training from January 1995 to June 1995.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Committee on Waivers and Compromises (COWC) at the 
Department of Veterans Affairs (VA) Medical & Regional 
Office (M&ROC) in Wichita, Kansas. 


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation or 
bad faith on the part of the veteran in the creation of 
the overpayment of improved VA disability pension 
benefits in the amount of $4,077.00. 

2.  The veteran was at fault in the creation of the 
overpayment of improved VA disability pension benefits in 
the amount of $4,077.00 by failing to timely notify the 
VA of the reinstatement of his Social Security benefits; 
of the reinstatement of his daughter's Social Security 
benefits; and of his wife's increased income.  

3.  Collection of the overpayment of $4,077,00 would not 
cause the veteran or his family undue hardship or defeat 
the purpose for which VA pension benefits were intended. 

4.  The veteran did not rely on his VA pension to 
relinquish a valuable right or incur a legal obligation, 
and failure to collect the indebtedness would 
fundamentally result in an unfair and unjust enrichment 
by the veteran. 


CONCLUSION OF LAW 

Recovery of an overpayment of improved VA disability 
pension benefits in the amount of $4,077.00 would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of an overpayment 
of improved VA pension benefits in the amount of $4077. 
00. 

The Facts

In October 1996, the M&ROC received the veteran's claim 
(VA Form 21-526) of entitlement to a permanent and total 
disability rating for pension purposes.  He reported that 
in March 1996, he began to receive Social Security 
disability benefits in the amount of $1167.00 per month.  
He also reported that in March 1996, his daughter began 
to receive Social Security benefits in the amount of 
$583.00 per month.  He also noted that his spouse had 
monthly income of $900.00.

VA medical records, dated in January and February 1997, 
show that the veteran has a history of depression and 
that in February 1997, he was hospitalized specifically 
for major depression.  It was noted that he had last been 
hospitalized for depression in November 1996.

During a VA general medical examination in February 1997, 
the veteran was somewhat disoriented and appeared drowsy.  
His speech was slurred, and his movements were slow.  He 
was reportedly a poor historian.  It was noted that the 
foregoing findings were probably secondary to his 
medication, which included psychotropic medication.  
There was no diagnosis of psychiatric disability.

In March 1997, the Social Security Administration 
informed the VA that the veteran's Social Security 
benefits, as well as those for his daughter had been 
stopped January 1997.  

In March 1997, the M&ROC granted the veteran's claim of 
entitlement to a total disability rating for pension 
purposes.  Later that month, the M&ROC notified the 
veteran of that decision (VA Form 20-8993) and that he 
would be receiving $146.00 per month, effective December 
1, 1996.  He was informed that his rate of pension 
included benefits for his spouse and child and that it 
was based on a countable annual income of $10,800.00, all 
from his wife's earnings.  He was instructed to notify 
the VA immediately of any change in the number or status 
of his dependents or of any changes in his income and 
that the failure to do could result in an overpayment in 
his account which would have to be repaid. 

In April 1997, the veteran submitted information (VA Form 
21-674) that his stepdaughter, who had been born in June 
1977, was attending college and was expected to graduate 
in May 2000.

In April 1997, the M&ROC increased the veteran's monthly 
rate of pension to $267.00, due his additional dependent.  
The effective date of that adjustment was retroactive to 
December 1, 1996.  The veteran was again informed that 
his rate of pension was based on a countable annual 
income of $10,800.00.  As above, he was instructed to 
notify the VA immediately of any change in the number or 
status of his dependents or of any changes in his income 
and that the failure to do could result in an overpayment 
in his account which would have to be repaid. 

On VA Form 21-0517, received in April 1998, the veteran 
reported that he was receiving Social Security benefits 
at the rate of $1232.00 per month and that his daughter 
was receiving Social Security benefits at the rate of 
$616.00 per month.   He also noted that for the period 
from January 1997 through December 1997, his gross wages 
from all employment had been $14,484.00 and that his 
daughter's had been $7392.00.  He reported that they had 
each earned the same amount for the period from January 
1998 through December 1998.  He also reported that for 
the period from January 1997 through December 1997, his 
spouse had had gross wages from all employment of 
$35,040.00 and that for the period from January 1998 
through December 1998, her gross wages from all 
employment had been or were going to be $25,000.00.

In a conversation between representatives of the VA and 
the Social Security Administration in June 1998, it was 
noted that from April through November 1996, the veteran 
had received monthly benefits of $1167.00; that in 
December 1996, he had received $1221.00; and that in 
January 1997, he had received $1207.00.  It was also 
noted that from February through October 1997, he had 
received no payments but that in October 1997, he had 
received a retroactive check in the amount of $8449.00.  
He received $1207.00 per month in November and December 
1997 and $1232.00 per month in January and February 1998 
and between $1188.00 and $1231.80 from March through July 
1998.  It was reported that from April through November 
1996, his daughter had received monthly benefits of 
$583.00; that in December 1996, she had received $610.00; 
and that in January 1997, she had received $603.00.  It 
was also reported that from February through September 
1997, she had received no payments but that in October 
1997, she had received a retroactive check in the amount 
of $4221.00.  She received $603.00 per month in November 
and December 1997 and $616.00 per month from January 
through July 1998.  

In August 1998, the M&ROC notified the veteran that based 
on the change in his or his family's income or net worth 
(resulting from his and his daughter's receipt of Social 
Security benefits and his wife's increase earnings), it 
proposed to terminate his pension benefits, effective in 
December 1, 1996.  He was also notified that he could 
submit evidence to show why the proposed reduction should 
not take place.  He was informed that his payments would 
not be adjusted for 60 days but that if he continued to 
accept such payments, and it was determined that the 
proposed adjustment had to be made, he would be 
responsible for repaying all or part of the benefits 
received during the 60 day period.  

Later in August 1998, the M&ROC informed the veteran that 
it was terminating his benefits due to the fact that his 
family's income exceeded the maximum allowed by law for 
eligibility for VA disability pension benefits.  
Thereafter, the VA Debt Management Center in St. Paul, 
Minnesota, notified the veteran that he had been paid 
$3810.00 more than he was entitled to receive and that he 
would have to repay that amount to the government.

In a Financial Status Report (VA Form 20-5655), received 
in October 1998, the veteran reported that his and his 
family's combined monthly net income was $3850.00 and 
that their total monthly expenses were $4245.19 of which 
$1860.84 constituted monthly payments on installment 
contracts and other debts.

On VA Form 21-0577-1, also received in October 1998, the 
veteran reported that he received monthly Social Security 
benefits of $1188.00 (an annotation indicated that such a 
figure was a net amount and that the veteran's gross 
monthly Social Security benefits were $1232.00) and that 
his daughter received monthly Social Security benefits of 
$616.00.  It was noted that from January to December 
1997, his spouse received $34,600.00 in total wages from 
all employment and that such wages from January through 
September 1998 had been $15212.00.  It was also noted 
that from June through August 1998, the veteran's child 
had received $648.12 in total wages from all employment.  

In November 1998, the VA Debt Management Center adjusted 
the principal amount of the veteran's overpayment to 
$4077.00.
In January 1999, the COWC at the M&ROC denied the 
veteran's request for waiver of recovery of the 
overpayment.

Analysis

The veteran contends that he should not have to repay the 
overpayment of VA disability pension benefits because it 
would create a severe financial hardship for him and his 
family.  He also contends that he should not be 
responsible for the debt, because during the time the 
overpayment occurred, he was under massive stress and did 
not have the mental capacity to comply with VA 
regulations.  His representative contends that the 
veteran may not be liable for all of the debt, as there 
was a substantial period of time in 1997 when the veteran 
and his daughter were not receiving Social Security 
benefits and that the family income during that time 
could well have been below the maximum amount which would 
make the veteran eligible for VA disability pension 
benefits.  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a 
waiver of recovery of the overpayment.  After reviewing 
the facts and circumstances of this case, the Board finds 
that there is no evidence of intent to commit fraud, 
misrepresentation, or bad faith on the part of the 
veteran in the creation of the overpayment.  Therefore, 
waiver of the recovery of the overpayment is not 
precluded under the provisions set forth in 38 U.S.C.A. 
5302(c).  This does not mean that he may not be found at 
fault in its creation, but merely indicates that the acts 
which led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation, or 
bad faith.  

As to the question of fault, the evidence shows that when 
he applied for VA disability pension benefits, his 
family's income consisted of his and his daughter's 
Social Security benefits and of his wife's earnings.  In 
March 1997, the veteran was informed that he would be 
receiving VA disability pension benefits, effective 
December 1, 1996, and that the amount was based on his 
family's income of $10,800 from his wife's wages.  It was 
specifically noted that neither he nor his daughter were 
receiving Social Security benefits.  While that was true 
in March 1997, subsequent evidence from the Social 
Security Administration clearly showed that in December 
1996 and January 1997, when the veteran began to receive 
his VA disability pension benefits, he and his daughter 
were, in fact, receiving Social Security benefits at a 
rate which would have precluded the veteran from 
receiving VA disability pension benefits.  Thus, the 
veteran should have known that he was not eligible for VA 
disability pension benefits in December 1996 and January 
1997.  

Although the veteran's and his daughter's Social Security 
benefits were terminated for approximately 8 months 
starting in February 1997, they were resumed in October 
1997 and remained in effect until the M&ROC terminated 
the veteran's VA disability pension in August 1998.  In 
any event, despite clear notice from the VA in March and 
April 1997 to immediately report any changes in his 
income, the veteran did not report either his or his 
daughter's resumption of such benefits until April 1998.  
Not only did the veteran fail to timely report the 
resumption of his and his daughter's Social Security 
benefits, he failed to timely report an increase in his 
wife's income.  As noted above, in October 1996, when he 
applied for VA disability pension benefits, he reported 
his wife's earnings as $900.00 per month or  $10,800 per 
year.  He knew that such a figure had been used to 
compute his VA disability pension benefits but knew or 
should have known that in reality, his wife's earnings 
far exceeded that amount.  Again, however, the veteran 
did not report that discrepancy until April 1998.  

The veteran maintains that his failure to promptly report 
the income discrepancies in question was a result of 
impaired mental capacity due to extreme stress.  Although 
VA medical records, dated in early 1997, show that the 
veteran was treated or examined for psychiatric 
disability and had been hospitalized for major depression 
as late as February 1997, there is no evidence that he 
has ever been found incompetent or unable to handle his 
own affairs as a result of his psychiatric problems.  In 
this regard, it should be noted that less than two weeks 
after being notified of his grant of VA pension benefits, 
he had no difficulty reporting the presence of another 
dependent, the effect of which was to increase his rate 
of pension.  Accordingly, it cannot be said that his 
psychiatric problems precluded his ability to understand 
VA regulations regarding the necessity for prompt 
reporting of changes in income or in the number or status 
of dependents.  

The veteran's failure to properly report changes in his 
and his daughter's Social Security benefits or those in 
his wife's earnings led directly to the overpayment at 
issue; and, therefore, the veteran must be considered at 
fault in creation of overpayment.  Being at fault in 
creation of the overpayment, however, does not 
necessarily preclude waiver of recovery of the 
overpayment.  Indeed, recovery of the overpayment may 
still be waived if such recovery would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a) and 1.965(a).  

The standard of equity and good conscience is applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Governments rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration is to be given 
to factors such as:  The fault of the debtor; a balancing 
of the fault of the debtor against any fault of the VA; 
whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective 
for which the benefits were intended; whether a failure 
to make restitution would result in unfair gain to the 
debtor; and whether reliance on the benefits resulted in 
relinquishment of a valuable right or incurrence of a 
legal obligation.  While extensive, such a list is not 
intended to be all-inclusive.  38 C.F.R. 1.965(a). 

It is clear from the foregoing evidence that from the 
time the veteran was notified that he had been granted VA 
disability pension benefits, the rate of such benefits 
was based on incorrect information.  The veteran 
corrected or attempted to correct such information by 
notifying the VA in April 1998 that his and his 
daughter's Social Security benefits had resumed and that 
his wife's income had increased.  Although the VA did not 
respond to the veteran until August 1998, the fact 
remains that from December 1, 1996, until his VA 
disability pension benefits were terminated in August 
1998, the veteran knew or should have known that he was 
not being paid the correct amount.  Nevertheless, he 
continued to accept the improper benefits without 
informing VA.  Accordingly, any fault on the part of VA 
is far outweighed by the veteran's actions in creating 
the overpayment. 

As to whether recovery of the overpayment would deprive 
the veteran of the basic necessities of life, the veteran 
asserts that he is struggling financially as it is and 
that recovery of the overpayment would be virtually 
impossible.  While he reports a negative monthly cash 
flow, that fact, alone, does not prevent the veteran from 
obtaining the basic necessities of life.  Indeed, over 40 
percent (approximately $1861.00) of his monthly expenses 
(approximately $4245.00) consists of payments on 
installment contracts, such as automobile financing and 
other debts.  His indebtedness to the Government should 
be afforded the same consideration and attention that he 
provides to those obligations.  If the Board were to 
waive recovery of the overpayment, it would in effect be 
granting priority to the private installment debt and 
would result in the veteran being unjustly enriched. 

As to the remaining factors considered with respect to 
equity and good conscience, the veteran does not contend, 
and the record does not show that recovery of the 
overpayment would nullify the objective for which the 
benefits were intended or that the veteran relied on the 
improper benefits to his detriment.  There is simply no 
indication that his reliance on such benefits would 
result in relinquishment of a valuable right or 
incurrence of a legal obligation. 

In light of the foregoing, the Board is of the opinion 
that it would not be against equity and good conscience 
to require recovery of the overpayment of improved VA 
pension benefits in the amount of $4,077.00.  

During the pendency of this appeal, there was a 
significant change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. VCAA, 
Pub. L. No. 106-475,114 Stat. 2096 (2000) (to be codified 
as amended at 38 U.S.C.A. §§  5102 5103, 5103(A)). That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, Section 7, Subpart (a), 114 
Stat. 2096, 2099-2100 (2000). 

In evaluating this appeal, the Board finds that the M&ROC 
has met its duty to assist the veteran in the development 
of his claim under the VCAA.  By virtue of information 
sent to the veteran, including the statement of the case, 
the veteran and his representative were notified of 
evidence necessary to substantiate his claim.  The M&ROC 
made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it 
appears that all evidence so identified has been obtained 
and associated with the claims folder.  As noted above, 
such evidence consists the veteran's October 1996 
application for disability pension benefits; VA medical 
records, dated in January and February 1997; information 
from the Social Security Administration, received in 
March 1997 and June 1998; VA Form 21-674, received in 
April 1997; notice of the veteran's responsibilities with 
respect to reporting changes in income or the status or 
number of dependents (VA Form 20-8993); VA Form 21-0517, 
received in April 1998; notices of proposal to terminate 
and termination of the veteran's VA disability pension 
benefits, dated in August 1998; a Financial Status Report 
(VA Form 20-5655), received in October 1998; and VA Form 
21-0517-1, received in October 1998.  Indeed, the veteran 
has not identified any outstanding evidence which could 
be used to support the issue on appeal.  

In this regard, the Board has considered the 
representative's contentions that the veteran may not be 
liable for all of the debt, as there was a substantial 
period of time in 1997 when the veteran and his daughter 
were not receiving Social Security benefits.  Therefore, 
the representative maintains that if the spouse's income 
was $900.00 a month during that time, the veteran could 
well have been below the maximum amount of family income 
which would made the veteran eligible for VA disability 
pension benefits.  Consequently, the representative 
concludes that the veteran may have properly received VA 
disability pension benefits during a significant portion 
of 1997 and that the amount of the overpayment should be 
reduced accordingly.  At the very least, he requests that 
the VA develop the record and attempt to answer such 
questions.  

Under the representative's theory of the case, the 
veteran's spouse would have earned $900.00 per month for 
about the first nine months of 1997, or approximately 
$8100.00.  Subsequently, the veteran reported that during 
that time, his spouse had earned at least $34,600.00.  
Thus, she would have had to have earned approximately 
$26,500.00 during the last three months of 1997, an 
amount far in excess of her earnings prior to or since 
that time.  The veteran noted that the increase was due 
to overtime, and representative stated that such overtime 
could have come at the end of the year, i.e., during the 
holiday season.  The representative acknowledges, 
however, that he does not know exactly when the increase 
occurred, and he has presented no evidence to support his 
theory of the case.  Moreover, it does not explain why 
the veteran accepted VA disability pension benefits for 
December 1996 and January 1997, months during which he 
and his daughter had clearly received Social Security 
benefits.  

While the Board has considered the representative's 
theory of the case and associated request for assistance, 
the Board has determined that the evidentiary record is 
sufficient to fairly decide the merits of the claim.  
See, e.g., Counts v. Brown, 6 Vet. App. 473, 476 (1994).  
Thus, the Board finds the representative's duty to assist 
argument unpersuasive.  Accordingly, the Board is of the 
opinion that the VA has met its duty to assist the 
veteran in the development of this appeal and that there 
is no need for further development at this time. 


ORDER 

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$4,077.00 is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on 
or after November 18, 1988" is no longer required 
to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect 
to the claim on or after November 18, 1988" is no 
longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.


 

